Citation Nr: 1031871	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chloracne, to include 
as secondary to exposure to herbicides.

2.  Entititlement to service connection for jungle rot in both 
feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to April 
1976.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied service connection for the issues on appeal.  

The issue of entitlement to service connection for flat feet has 
been raised by the record (See April 2009 VA examination report), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT


1.  The competent evidence establishes that the current chloracne 
is related to active military service.

2.  The competent evidence establishes that the current tinea 
pedis, onychomycosis, onychauxis, and onychocryptosis of both 
feet, claimed as jungle rot, are related to active military 
service.


CONCLUSIONS OF LAW


1.  The Veteran's chloracne is related to his active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  The Veteran's bilateral foot tinea pedis, onychomycosis, 
onychauxis, and onychocryptosis, claimed as jungle rot, is 
related to his active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay  evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board has considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002), including the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the 
favorable outcome above, however, no prejudice to the  appellant 
could result from this appellate determination.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R.   § 
3.303(b).  Lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).


Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Regarding herbicide exposure, presumptive service connection on 
the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38  
U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  
See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).

In order for chloracne or other acneform diseases consistent with 
chloracne to be presumed to be due to an association with 
exposure to herbicide agents, chloracne or other acneform 
diseases consistent with chloracne must be become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  
Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).


Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court is stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Analysis

Chloracne

The Veteran claims he has a skin disease as a result of in-
service exposure to Agent Orange.  The Board notes that service 
personnel records show the Veteran served in Vietnam from May 
1969 to June 1970.  Thus, the presumption of exposure to 
herbicides agents under 38 C.F.R. § 3.307 would apply.  

With respect to in-service disease, the Veteran's service 
treatment records show that he had acute folliculitis of the 
neck.  See service treatment report dated in October 1972.  
However, chloracne was not diagnosed in service.

Chloracne is listed among the diseases associated with herbicide 
exposure for the purposes of the presumption. 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e). In order for the presumption to 
apply for chloracne, it must become manifest to a degree of 10 
percent or more within one year of the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Currently, the Veteran has a diagnosis of chloracne.  Post 
service treatment records are negative for any findings of 
chloracne prior to an April 2006 Agent Orange examination.  
According to the April 2006 Agent Orange examination, the 
diagnostic assessment included possible chloracne consistent with 
his Agent Orange exposure.

In April 2009, the Veteran was afforded a VA examination in 
connection with his claims.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran had chloracne skin lesions on his face, bilateral 
shoulders, bilateral temples, and right anterior shin.  She 
further commented that "the temporal onset of these lesions and 
clinical appearance are consistent with chloracne, evidence of 
dioxin/Agent Orange exposure."  The examiner opined that is it 
as likely as not that these skin lesions persisting to this day, 
clinically correlated with chloracne, are related to the 
Veteran's Agent Orange exposure during his military service.  

While the Veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, chloracne was not diagnosed until April 
2006, well after the one-year presumptive period after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  Therefore, the 
nexus presumption found in 38 C.F.R. § 3.309(e) is not applicable 
to this claim.  Although a VA physician provides supporting nexus 
opinions, the regulatory presumption does not apply because the 
Veteran's chloracne did not manifest to a degree of 10 percent 
within one year of leaving service.

Having determined that the Veteran is not entitled to presumptive 
service connection, the Board turns to evaluate the claim of 
service connection on a direct basis.  See Combee v. Brown, 
supra.

The Board finds that service connection for chloracne is 
warranted.  In granting service connection, the Board is 
cognizant that the chloracne was diagnosed after the presumptive 
period.  In this case, the Veteran appears to have current skin 
manifestations of chloracne.  Further, as noted above, in 2006 
and 2009, VA physicians indicated that the Veteran has chloracne 
related to Agent Orange exposure.  The 2009 examiner gives a 
diagnosis of chloracne, and relates the Veteran's current 
chloracne to the presumed in-service exposure to Agent Orange.  
Thus, there is evidence is this appeal that directly links a 
diagnosis of chloracne to the presumed exposure to Agent Orange.  
See Combee v. Brown, supra.

These competent medical opinions are sufficient to establish a 
nexus between the Veteran's current chloracne and his in-service 
herbicide exposure.  There is no competent medical nexus opinion 
to the contrary.  Therefore, all elements necessary to establish 
service connection have been satisfied.

In summary, the Board is of the opinion that the Veteran has met 
all requirements needed to establish service connection for 
chloracne.  Therefore, service connection is warranted.

Jungle rot

The Veteran asserts that service connection is warranted for 
jungle rot of his feet.  He contends that he has had chronic and 
continual fungal infections of his feet.  Service treatment 
records are negative for jungle rot or any fungal infections of 
the feet.  

An April 2006 VA Agent Orange examination report shows that the 
Veteran reported cracking and peeling of the skin on the feet and 
that the foot problems had been constant since service.  VA 
treatment records dated since October 2006 reveal diagnoses 
including dermatophytosis of the foot, hyperhydrosis, tinea 
pedis, and flat foot.  The 2009 VA examiner reported that foot 
exam revealed mild evidence of tinea pedis and onychomycosis.  
The Veteran was also noted to have onychauxis and 
onychocryptosis.  The Veteran again reported that the foot 
problems dated back to service.  The examiner found that it is as 
likely as not that the Veteran's current foot conditions are 
related to his military service.

When resolving reasonable doubt in the Veteran's favor and in 
light of his credible statements regarding the continuity of 
symptoms regarding the feet since service, the Board finds that 
it is at least as likely as not that the Veteran's tinea pedis, 
onychomycosis, onychauxis, and onychocryptosis, claimed as jungle 
rot of the feet, are attributable to his active military service.  
Therefore, service connection is warranted.

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for chloracne is granted.

Service connection for tinea pedis, onychomycosis, onychauxis, 
and onychocryptosis, claimed as jungle rot of the feet, is 
granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


